DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 7 Dec 21 properly included an English abstract for the foreign patent document DE 102014213023, and thus this reference/IDS has been marked as considered by the Examiner.  It should be noted that this reference was previously included on the IDS dated 16 Aug 19, but it had not been considered by the Examiner at that time as the provided abstract was in German rather than in English.
Specification
The title of the invention had previously been objected to for having a clear spelling error in the word “compatiable” rather than “compatible”.  However, Applicant’s amendments submitted 3 Jan 22 included an amendment to the Specification, or more particularly, the title of the invention, to correct this spelling error.  As such, Examiner has indicated the Specification (Title) amendment as “Okay To Enter”.
Claim Interpretation
As stated in the previous Office action, this application includes one or more claim limitations that do not necessarily use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations each use a generic placeholder such as “unit” or “device” (e.g. “an expansion device” per independent Claims 1, 10, and 16, “at least one actuator” per dependent Claim 13, and “a range extender” per dependent Claims 15/20) coupled with functional language (i.e. “adapted to…”, “controlled based on a command from the processor to position…”, and “to provide…”, respectively) without reciting sufficient structure to perform the recited function/-s and each generic placeholder is not preceded by a structural modifier.
Applicant’s response to the previous Office action, dated 3 Jan 22, included a section IV at the bottom of the 3rd page of remarks indicating their acknowledgement of this interpretation under 35 U.S.C. 112(f) for each of these terms, and did not traverse this interpretation with any arguments of any kind.  As such, Examiner is maintaining these interpretations as outlined in the previous Office action.
Claim Objections
The previously made claim objections to (1) Claims 1, 3, 5-9, and 11-15, (2) Claim 19, and (3) Claim 20, have each been withdrawn due to corrective amendments (and additionally, in the case of now-cancelled Claim 5, because the objection against it is now moot due to the cancellation of that claim).
Claim Rejections - 35 USC § 112
The previously made claim rejections under 35 USC 112(b) to (1) Claims 1 and 16 (and Claims 2-9 and 17-20 due to dependency), (2) Claim 9, (3) Claims 16 and 19-20 (and Claims 17-18 due to dependency), (4) Claims 18-20, and (5) Claim 20 have each been withdrawn due to corrective amendments (and additionally, in the case of now-cancelled Claims 5 and 18, because the rejections against them directly and/or indirectly due to dependency are now moot due to the cancellation of these claims).
Reasons for Allowance
Claims 1-4, 6-17, and 19-20 are allowed.  The following is an Examiner’s statement of reasons for allowance: Applicant’s amendments dated 3 Jan 22 have enabled the withdrawal of all previously made Claim Objections, Claim Rejections under 35 USC 112(b), and prior art Claim Rejections under 35 USC 102/103.
Relating to the prior art of record, the previous Office action indicated that “Claims 5-6 and 18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record fails to sufficiently disclose, teach, suggest, or render obvious the limitations of these claims, particularly that while in the second mode, the vehicle-compatible drone draws heat away from the host vehicle through an airway with the at least one blade of the plurality of blades of the vehicle-compatible drone in the second configuration (per Claims 5 and 18).  Claim 6 is further dependent upon Claim 5 and would thus be allowable for at least the same reasons as Claim 5.”
The amendment dated 3 Jan 22 cancelled dependent Claims 5 and 18 and effectively brought their allowable subject matter into independent Claims 1, 10, and 16 (“wherein, in the second configuration, at least one blade of the plurality of blades of the vehicle-compatible drone draws heat away from an engine block of the host vehicle”).  As that amendment overcomes all of the prior art of 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
US 2019/0047699 – Claim 16 (“A method for operating an unmanned aerial vehicle, the method comprising: switching between a first operation mode and a second operation mode; the first operation mode comprising cooling a cooling structure disposed inside an air channel via an airflow having a first volume flow rate, the cooling structure dissipating heat from at least one electronic device of the unmanned aerial vehicle; the second operation mode comprising providing an airflow through the air 
US 2019/0047697 – entire disclosure.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The Examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663